EXHIBIT 10.19

 

Sponsored Research Agreement and Option

 

Effective as of 1 May 2001 (“Effective Date”) MAYO FOUNDATION FOR MEDICAL
EDUCATION AND RESEARCH, a Minnesota charitable corporation (MFMER), MAYO CLINIC
JACKSONVILLE, a Florida charitable corporation (MAYO) with Kumar Sambamurti,
Ph.D., as principal investigator (Investigator), and Axonyx Inc., a corporation
having its principal place of business at 825 Third Avenue, 40thFloor, New York,
New York 10022 (COMPANY) agree as follows:

 

Article 1. Project Summary

 

1.1 –– MAYO will undertake a research project described in the protocol attached
hereto and incorporated herein as Exhibit A (Protocol). Summary data about the
project is set forth as follows:

 

(a)

 

TITLE:

 

Effects of Cholinergic Drugs on APP Metabolism

 

 

 

 

 

 

 

(b)

 

START DATE:

 

1 May 2001

 

 

 

 

 

 

 

(c)

 

PROJECTED COMPLETION DATE:

 

30 April 2002

 

 

 

 

 

 

 

(d)

 

FUNDING AMOUNT:

 

US $115,000

 

 

 

 

 

 

 

(e)

 

PAYMENT PLAN:

 

US $115,000, due within thirty days of the Effective Date

 

 

 

 

 

 

 

(f)

 

CHECKS PAYABLE TO:

 

Mayo Foundation for Medical Education and Research

 

 

 

 

 

 

 

(g)

 

CHECKS MAILED TO:

 

Mayo Medical Ventures

 

 

 

 

 

Office of Technology Transfer

 

 

 

 

 

200 First Street S.W.

 

 

 

 

 

Rochester, Minnesota 55905

 

 

 

 

 

Taxpayer ID No. 41-1506440

 

 

 

 

 

 

 

(h)

 

MAYO ADMINISTRATIVE CONTACT:

 

Susan L. Stoddard, Ph.D.

 

 

 

 

 

Mayo Medical Ventures

 

 

 

 

 

Office of Technology Transfer

 

 

 

 

 

200 First Street S.W.

 

 

 

 

 

Rochester, Minnesota 55905

 

 

 

 

 

507-284-8878

 

 

 

 

 

 

 

(i)

 

COMPANY ADMINISTRATIVE CONTACT:

 

Michael Strage

 

 

 

 

 

Axonyx

 

 

 

 

 

825 Third Avenue

 

 

 

 

 

40thFloor

 

 

 

 

 

New York, New York 10022

 

 

 

1.2 –– Anything contained in the Protocol which is in conflict with anything in
this Agreement is superseded by this Agreement.

 

--------------------------------------------------------------------------------


 

Article 2. Definitions

 

2.1           “ MFMER DISCOVERIES” shall be all inventions, innovations,
discoveries and other developments, whether or not patentable, of MFMER, arising
out of research carried out by MAYO under the provisions of this Agreement.

 

2.2           “PROTOCOL” shall be the research project undertaken by
Investigator and MAYO and described in the protocol attached hereto and
incorporated herein as Exhibit A.

 

Article 3. Inventions, Discoveries and Patents

 

3.1 –– MFMER shall own all MFMER DISCOVERIES arising out of research carried out
under the provisions of this Agreement.

 

3.2 –– MFMER agrees that any MFMER DISCOVERIES arising out of MAYO’s performance
of this Protocol, shall be promptly disclosed in writing by MFMER to COMPANY,
with sufficient data and supporting information to allow COMPANY a reasonable
opportunity to assess its interest. MFMER hereby grants the COMPANY an
exclusive, worldwide option to become an exclusive licensee for any such MFMER
DISCOVERY.

 

3.3 –– COMPANY’s option must be exercised and communicated to MFMER in writing
within one hundred and fifty (150) days after MFMER notifies COMPANY in writing
of the MFMER DISCOVERY under the Study.

 

3.4 –– The Investigator shall provide COMPANY with the information COMPANY
reasonably needs to exercise its option.

 

3.5 –– If COMPANY exercises its option, then MFMER and COMPANY shall negotiate
in good faith towards achieving a mutually agreeable license agreement, which
shall include standard financial terms such as royalties. Said negotiations must
be concluded within one hundred eighty (180) days from the date COMPANY
exercises its option, unless the time period for negotiations is extended in
writing by mutual agreement.

 

3.6 –– Upon the expiration of the unexercised option or the license agreement
negotiation period, whichever event occurs later, MFMER shall have no further
obligation to COMPANY with regard to the specific MFMER DISCOVERY under
consideration.

 

Article 4. Payment and Repo

 

4.1 During the period of this Agreement, COMPANY shall pay MFMER a total of ONE
HUNDRED FIFTEEN THOUSAND DOLLARS (US $115,000) in Sponsored Research as
specified in -Section 1. 1 (e) hereto.

 

4.2           COMPANY shall pay MFMER TEN THOUSAND DOLLARS (US $10,000) within
thirty (30) days of the Effective Date of this Agreement as a consideration
royalty for the exclusive, worldwide option granted by MAYO, pursuant to Section
3.2 hereto

 

2

--------------------------------------------------------------------------------


 

4.3           MAYO and the COMPANY agree to discuss the ongoing research at
times and in venues convenient for both parties.

 

Article 5. Publication

 

5.1 –– MAYO and Investigator reserve the right to present at scientific meetings
and publish the results of work completed under this Agreement. COMPANY will be
provided with copies of abstracts for presentation and manuscripts at the time
such information is submitted for presentation or publication. MFMER may be
required to delay presentation or publication for a reasonable period of time to
allow for the filing of any appropriate patent application. COMPANY understands
that MFMER may choose to file patents prior to the presentation or publication
of research results.

 

Article 6. Use of Name

 

6.1 –– COMPANY, MFMER, and MAYO shall not use, expressly or by implication,

 

(a)           Any trademark, trade name, or any contraction, abbreviation,
simulation, or adaptation thereof of the other party; or

 

(b)           The name of any of other party’s staff;

 

in any news release, publicity, policy recommendation, advertising, product
promotion or any commercial communication without the express written approval
of the other party.

 

Article 7. Indemnification and Negation of Warranties

 

7.1 –– COMPANY agrees to indemnify, defend and hold harmless MFMER, MAYO, their
trustees, officers, employees and agents (the “ INDEMNITIES”) from (1) any
claims, loss, damage, arising from COMPANY’s use of the research performed under
this agreement and (2) any liability and expenses (including attorney’s fees)
arising out of an injury or condition allegedly caused by the administration of
the drug or device being tested. Notwithstanding the above, COMPANY shall not be
responsible for indemnifying the INDEMNITIES for any liability proven to be due
to the INDEMNITIES’ negligence, willful misconduct or research contrary to the
Protocol. In the event that COMPANY defends the INDEMNITIES and proof of the
foregoing is established, the INDEMNITIES shall reimburse COMPANY for all costs
and expenses incurred by COMPANY in such defense. COMPANY agrees not to
compromise or settle any claim against the INDEMNITIES without the prior written
approval of the INDEMNITIES.

 

8.2 –– MFMER and MAYO make no representations or warranties, expressed or
implied, regarding their performance under this Agreement, including but not
limited to, the marketability, use or fitness for any particular purpose of the
research results developed under this work, or that such results do not infringe
upon any third party property rights. Further, MFMER and MAYO shall not be
liable for special, consequential, or incidental damages, and MFMER’s and MAYO’s
sole liability for damages hereunder shall be a sum equal to the amount paid by
COMPANY to MFMER and MAYO under this Agreement.

 

3

--------------------------------------------------------------------------------


 

Article 8. Fiscal Management

 

8.1 –– MFMER and MAYO shall maintain complete and accurate accounting records in
accordance with accepted accounting practices. These records shall be available
for inspection, review and audit at reasonable times by COMPANY, or its duly
authorized representative, at COMPANY’s expense, for one (1) year following the
end of the calendar year in which such costs are incurred.

 

8.2 –– MAYO shall retain title to equipment and all other items purchased with
funds provided by COMPANY.

 

Aritcle 9. Termination

 

9.1 –– If for any reason Investigator becomes unavailable to direct the
performance of the work under this Agreement, MAYO shall notify COMPANY. If the
parties are unable to identify a mutually acceptable successor, this Agreement
may be terminated by either party upon ten (10) days written notice, in which
case MAYO shall return the sponsored research funds provided pursuant to Section
1. 1 (e) hereto on a prorated basis.

 

9.2 –– This Agreement may be terminated by either party, by providing written
notice of such termination at least ninety (90) prior to such termination. If
this Agreement is terminated by COMPANY, MAYO shall retain all funds provided
under Sections 1. 1 (e) and 4.2 hereto, and shall have no further obligations to
COMPANY, unless COMPANY terminates because the Principal Investigator ceases
work on the project, in which case MAYO shall return the sponsored research
funds provided pursuant to Section 1. 1 (e) hereto on a prorated basis. If this
Agreement is terminated by MAYO, MAYO shall return the sponsored research ftmds
provided pursuant to Section 1. 1 (e) hereto on a prorated basis.

 

9.3 –– The rights and obligations of each party specified in Sections 3, 5 and 6
survive the Termination of this contract:

 

Article 10. General

 

10. 1 –– This Agreement may be amended only by the written agreement of the
parties.

 

10.2 –– This Agreement may not be assigned by MFMER, MAYO or COMPANY without the
prior written consent of the other parties.

 

10.3 –– The captions and headings used in -this Agreement are for convenience
and reference only and are not a part of this Agreement.

 

10.4 –– All notices shall be in writing and shall be effective when mailed.
Notices should be sent to the respective administrative contacts set forth in
paragraph 1.1 (h) and (i) of this Agreement.

 

10.5 –– This Agreement and its effects are subject to and shall be construed and
enforced in accordance with the laws of the State of Minnesota, exclusive of
choice of law provisions.

 

4

--------------------------------------------------------------------------------


 

10.6 –– Both parties agree that execution of this Agreement may be effected by
the receipt of facsimile signatures.

 

MAYO FOUNDATION FOR MEDICAL
EDUCATION AND RESEARCH

AXONYX, INC.

 

 

By

/s/ Rick S. Colin

 

By

/s/ Michael M. Strage

 

 

 

Title

Assistant Treasurer

 

Title

Chief Administrative Officer

 

 

 

Date

4/10/01

 

Date

4/18/01

 

 

 

 

Read and Understood:

MAYO CLINIC JACKSONVILLE

PRINCIPAL INVESTIGATOR KUMAR SAMBAMURTI, PH.D

 

 

By

/s/ Jeff Schults

 

By

/s/ Kumar Sambamurti

 

 

 

Title

Chair, Division of Research Services

 

Title

Assistant Professor

 

 

 

Date

4/16/01

 

Date

4/13/01

 

 

5

--------------------------------------------------------------------------------